United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 24, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 05-41147
                        Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ADRIAN MIGUEL GAYTAN-SILVA,
also known a Joaquin Rendon-Carreo,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:04-CR-672-ALL
                      --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender representing Adrian Miguel

Gaytan-Silva has requested leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Gaytan-Silva has not filed a response to the motion.     Our

independent review of the brief and the record discloses no

nonfrivolous issues for appeal.   Counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-41147
                               -2-

responsibilities, and the appeal is DISMISSED.   See 5th CIR. R.

42.2